
	
		II
		111th CONGRESS
		1st Session
		S. 340
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2009
			Mr. Grassley (for
			 himself and Mr. Baucus) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To enhance the oversight authority of the Comptroller
		  General of the United States with respect to expenditures under the Troubled
		  Asset Relief Program.
	
	
		1.Short titleThis Act may be cited as the
			 Troubled Asset Relief Program
			 Enhancement Act.
		2.Enhanced
			 oversight of the TARPSection
			 116 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5226) is
			 amended—
			(1)in subsection (a)(1)(A)—
				(A)in clause (iii), by striking
			 and at the end;
				(B)in clause (iv),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(v)public
				accountability for the exercise of such authority, including with respect to
				actions taken by those entities participating in programs established under
				this Act.
						;
				and
				(2)in subsection
			 (a)(2)—
				(A)by redesignating
			 subparagraph (C) as subparagraph (E); and
				(B)by striking
			 subparagraph (B) and inserting the following:
					
						(B)Access to
				records
							(i)In
				generalNotwithstanding any other provision of law, and for
				purposes of reviewing the performance of the TARP, the Comptroller General
				shall have access, upon request, to any information, data, schedules, books,
				accounts, financial records, reports, files, electronic communications, or
				other papers, things, or property belonging to or in use by the TARP, any
				entity established by the Secretary under this Act, or any entity participating
				in a program established under the authority of this Act, and to the officers,
				employees, directors, independent public accountants, financial advisors and
				any and all other agents and representatives thereof, at such time as the
				Comptroller General may request.
							(ii)VerificationThe
				Comptroller General shall be afforded full facilities for verifying
				transactions with the balances or securities held by, among others,
				depositories, fiscal agents, and custodians.
							(iii)CopiesThe
				Comptroller General may make and retain copies of such books, accounts, and
				other records as the Comptroller General deems appropriate.
							(C)Agreement by
				entitiesEach contract, term sheet, or other agreement between
				the Secretary or the TARP (or any TARP vehicle, officer, director, employee,
				independent public accountant, financial advisor, or other TARP agent or
				representative) and an entity participating in a program established under this
				Act shall provide for access by the Comptroller General in accordance with this
				section.
						(D)Restriction on
				public disclosure
							(i)In
				generalThe Comptroller General may not publicly disclose
				proprietary or trade secret information obtained under this section.
							(ii)Exception for
				congressional committeesThis subparagraph does not limit
				disclosures to congressional committees or members thereof having jurisdiction
				over any private or public entity participating in a program established under
				this Act.
							(iii)Rule of
				constructionNothing in this section shall be construed to alter
				or amend the prohibitions against the disclosure of trade secrets or other
				information prohibited by section 1905 of title 18, United States Code, or
				other applicable provisions of
				law.
							.
				
